


LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of May __, 2013
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation
(“Bank”), and INTERMOLECULAR, INC., a Delaware corporation (“Borrower”),
provides the terms on which Bank shall lend to Borrower and Borrower shall repay
Bank. The parties agree as follows:
1ACCOUNTING AND OTHER TERMS


Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.1.1    Revolving Advances.
(a)    Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances not exceeding the Revolving Line. Amounts borrowed under the
Revolving Line may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.
(b)    Termination; Repayment. Other than as provided in Section 12.1, the
Revolving Line terminates on the Revolving Line Maturity Date, when the
principal amount of all Advances, the unpaid interest thereon, and all other
Obligations (other than any Obligations that specifically survive termination)
relating to the Revolving Line shall be immediately due and payable.
2.1.2    Conversion of Revolving Advances to Term Loan.
(a)    Availability. So long as no Event of Default has occurred and is
continuing, Borrower shall have the option, at any time prior to the Revolving
Line Maturity Date, to convert all or any part of the outstanding Advances to a
term loan (the “Term Loan”), subject to the terms and conditions set forth below
(the “Conversion”). Borrower may only elect one (1) Conversion hereunder.
(b)    Repayment. Borrower shall repay the Term Loan in quarterly principal
payments of Five Hundred Thousand Dollars ($500,000) beginning on the first
(1st) day of the first (1st) calendar quarter following the Conversion and
continuing on the first (1st) day of each calendar quarter thereafter, plus
quarterly payments of accrued but unpaid interest (each, a “Term Loan Payment”).
Borrower's final Term Loan Payment, due on the Term Loan Maturity Date, shall
include all outstanding principal and accrued and unpaid interest under the Term
Loan. Once repaid, the Term Loan may not be reborrowed.
(c)    Voluntary Prepayment. Borrower shall have the option to prepay the Term
Loan in full or in part, provided Borrower (i) shall provide written notice to
Bank of its election to prepay the Term Loan at least three (3) Business Days
prior to such prepayment and (ii) pays, on the date of such prepayment, (a) all
outstanding principal and accrued but unpaid interest, plus (b) the Prepayment
Fee, plus (c) all other sums, including Bank Expenses, if any, that shall have
become due and payable.
(d)    Mandatory Prepayment Upon an Acceleration. If the Term Loan is
accelerated following the occurrence and continuance of an Event of Default,
Borrower shall immediately pay to Bank an amount equal to the sum of (i) all
outstanding principal and accrued but unpaid interest, plus (ii) the Prepayment
Fee, plus (iii) all other sums, including Bank Expenses, if any, that shall have
become due and payable.




--------------------------------------------------------------------------------




2.2    Payment of Interest on the Credit Extensions.
(e)    Interest Rate.
(ii)    Advances. Subject to Section 2.2(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to the greater of one-half of one percentage point (0.50%) below the Prime
Rate or two and three-quarters percent (2.75%), which interest shall be payable
monthly in accordance with Section 2.2(d) below.
(iii)    Term Loan. Subject to Section 2.2(b), the principal amount outstanding
under the Term Loan shall accrue interest at a fixed per annum rate equal to
three and one-quarter percent (3.25%), which interest shall be payable
quarterly.
(f)    Default Rate. At Bank's discretion, upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five percentage points (5.0%) above the rate that is
otherwise applicable thereto (the “Default Rate”). Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Bank Expenses) but are not paid when due shall bear interest
until paid at a rate equal to the highest rate applicable to the Obligations.
Payment or acceptance of the increased interest rate provided in this
Section 2.2(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Bank.
(g)    Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.
(h)    Payment; Interest Computation. Interest is payable monthly on the first
calendar day of each month and shall be computed on the basis of a 360-day year
for the actual number of days elapsed. In computing interest, (i) all payments
received after 12:00 p.m. Pacific time on any day shall be deemed received at
the opening of business on the next Business Day, and (ii) the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.
2.3    Fees. Borrower shall pay to Bank:
(a)    Good Faith Deposit. Borrower has paid to Bank a deposit of Seven Thousand
Five Hundred Dollars ($7,500) to initiate Bank's due diligence review process,
which deposit will be applied to the Bank Expenses on the Effective Date, with
any remainder returned to Borrower;
(b)    Termination Fee. Upon termination of the Revolving Line for any reason
prior to the Revolving Line Maturity Date, in addition to the payment of any
other amounts then-owing, a termination fee in an amount equal to one-quarter of
one percent (0.25%) of the amount of the outstanding Advance being repaid;
provided that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from Bank; and
(c)    Bank Expenses. All Bank Expenses (including reasonable attorneys' fees
and expenses for documentation and negotiation of this Agreement which fees for
the documentation and negotiation of this Agreement will not exceed Seven
Thousand Five Hundred Dollars ($7,500) as of the Effective Date so long as there
are no protracted negotiations including more than two (2) turns of the
documents) incurred through and after the Effective Date, when due (or, if no
stated due date, upon demand by Bank).
(d)    Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank's obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.3 pursuant
to the terms of Section 2.4(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.3.




--------------------------------------------------------------------------------




2.4    Payments; Application of Payments; Debit of Accounts.
(a)    All payments to be made by Borrower under any Loan Document shall be made
in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 p.m. Pacific time on the date when due. Payments of principal
and/or interest received after 12:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day. When a payment is due on a
day that is not a Business Day, the payment shall be due the next Business Day,
and additional fees or interest, as applicable, shall continue to accrue until
paid.
(b)    Bank has the exclusive right to determine the order and manner in which
all payments with respect to the Obligations may be applied. Borrower shall have
no right to specify the order or the accounts to which Bank shall allocate or
apply any payments required to be made by Borrower to Bank or otherwise received
by Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.
(c)    Bank shall debit first Borrower's Designated Deposit Account, and then,
if insufficient amounts are available in such account, Borrower's other accounts
for principal and interest payments or any other amounts Borrower owes Bank when
due. These debits shall not constitute a set-off.
2.5    Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). The agreements and
obligations of Borrower contained in this Section 2.5 shall survive the
termination of this Agreement.
3    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Credit Extension. Bank's obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
(i)    duly executed original signatures to the Loan Documents;
(j)    duly executed original signatures to the Control Agreements;
(k)    the Operating Documents and long-form good standing certificates of
Borrower and its Subsidiaries certified by the Secretary of State (or equivalent
agency) of Borrower's and such Subsidiaries' jurisdiction of organization or
formation and each jurisdiction in which Borrower and each Subsidiary is
qualified to conduct business, each as of a date no earlier than thirty (30)
days prior to the Effective Date;
(l)    duly executed original signatures to the completed Borrowing Resolutions
for Borrower;
(m)    duly executed original signature to a payoff letter from Symyx, Inc.;
(n)    evidence that (i) the Liens securing Indebtedness owed by Borrower to
Symyx, Inc. will be terminated and (ii) the documents and/or filings evidencing
the perfection of such Liens, including without limitation any financing
statements and/or control agreements, have or will, concurrently with the
initial Credit Extension, be terminated;
(o)    certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;
(p)    the Perfection Certificate of Borrower, together with the duly executed
original signature thereto;
(q)    evidence satisfactory to Bank that the insurance policies and
endorsements required by Section 6.5 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses and cancellation notice to Bank (or endorsements reflecting the
same) in favor of Bank; and




--------------------------------------------------------------------------------




(r)    payment of the fees and Bank Expenses then due as specified in Section
2.3 hereof.
3.2    Conditions Precedent to all Credit Extensions. Bank's obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(e)    timely receipt of an executed Payment/Advance Form;
(f)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower's representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
(g)    Bank determines to its reasonable satisfaction that there has not been a
Material Adverse Change.
3.3    Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower's obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank's sole discretion.
3.4    Procedures for Borrowing.
(a)    Advances. Subject to the prior satisfaction of all other applicable
conditions to the making of an Advance set forth in this Agreement, to obtain an
Advance, Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 p.m. Pacific time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Payment/Advance Form executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee. Bank shall credit Advances to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.
(b)    Term Loan. Subject to the prior satisfaction of all other applicable
conditions to the making of a Credit Extension set forth in this Agreement, to
elect the Conversion, Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m. Pacific
time on the date of the Conversion. Together with any such electronic or
facsimile notification, Borrower shall deliver to Bank by electronic mail or
facsimile a completed Payment/Advance Form executed by a Responsible Officer or
his or her designee. Bank may rely on any telephone notice given by a person who
Bank believes is a Responsible Officer or designee.
3.5    Post-Closing Obligations. Borrower shall use commercially reasonable
efforts to deliver the following to Bank within sixty (60) days after the
Effective Date:
(a)    a landlord's consent in favor of Bank for each of Borrower's locations by
the respective landlord thereof, together with the duly executed original
signatures thereto; and
(b)    a bailee's waiver in favor of Bank for each location where Borrower
maintains property with a third party, by each such third party, together with
the duly executed original signatures thereto.
4    CREATION OF SECURITY INTEREST




--------------------------------------------------------------------------------




4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank's Lien in this
Agreement).


If this Agreement is terminated, Bank's Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower's sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit.
4.2    Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens. If Borrower shall acquire a commercial tort
claim over One Hundred Fifty Thousand Dollars ($150,000), Borrower shall
promptly notify Bank in a writing signed by Borrower of the general details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Bank.
4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank's interest or rights
hereunder.
5    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing in its jurisdiction of formation and is qualified
and licensed to do business and is in good standing in any jurisdiction in which
the conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower's business. In connection with this
Agreement, Borrower has delivered to Bank a completed certificate completed
certificates each signed by Borrower, entitled “Perfection Certificate”.
Borrower represents and warrants to Bank that (a) Borrower's exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower's organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower's place of business, or, if more than one, its
chief executive office as well as Borrower's mailing address (if different than
its chief executive office); (e) Borrower (and each of its predecessors) has
not, in the past five (5) years, changed its jurisdiction of formation,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the Perfection
Certificate pertaining to Borrower and each of its Subsidiaries is accurate and
complete (it being understood and agreed that Borrower may from time to time
update certain information in the Perfection Certificate after the Effective
Date to the extent permitted by one or more specific provisions in this
Agreement). If Borrower is not now a Registered Organization but later becomes
one, Borrower shall promptly notify Bank of such occurrence and provide Bank
with Borrower's organizational identification number.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower's organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or




--------------------------------------------------------------------------------




Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect) or
(v) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which such default could reasonably be
expected to have a material adverse effect on Borrower's business.
5.2    Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank's Affiliates except for the Collateral Accounts described in
the Perfection Certificate (as may be updated in writing after the Effective
Date) delivered to Bank in connection herewith and which Borrower has taken such
actions as are necessary to give Bank a perfected security interest therein,
pursuant to the terms of Section 6.6(b).
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or
permitted hereunder. None of the components of the Collateral shall be
maintained at locations other than as provided in the Perfection Certificate or
as permitted pursuant to Section 7.2.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) Intellectual Property which is jointly owned by
Borrower and a third party in the ordinary course of business, (b) licenses
permitted under Section 7.1, (c) over-the-counter software that is commercially
available to the public, and (d) Intellectual Property licensed to Borrower by a
third party. To the best of Borrower's knowledge, each Patent which it owns or
purports to own and which is material to Borrower's business is valid and
enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower's business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower's
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower's business.
Except as noted on the Perfection Certificate or as permitted hereunder,
Borrower is not a party to, nor is it bound by, any Restricted License.
5.3    Reserved.
5.4    Litigation. Except to the extent Borrower has notified Bank in writing,
there are no actions or proceedings pending or, to the knowledge of any
Responsible Officer, threatened in writing by or against Borrower or any of its
Subsidiaries that could result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Three Hundred Thousand
Dollars ($300,000) or more.
5.5    Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower's consolidated financial condition and
Borrower's consolidated results of operations. Except to the extent Borrower has
notified Bank in writing, there has not been any material deterioration in
Borrower's consolidated financial condition since the date of the most recent
financial statements submitted to Bank.
5.6    Solvency. The fair salable value of Borrower's consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower's liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.
5.7    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower's or any of its Subsidiaries'
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower's knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.




--------------------------------------------------------------------------------




5.8    Subsidiaries; Investments. Borrower does not own any stock, partnership,
or other ownership interest or other equity securities except for Permitted
Investments.
5.9    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower except (a) to the extent such taxes are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor, or (b) if such
taxes, assessments, deposits and contributions do not, individually or in the
aggregate, exceed Twenty-Five Thousand Dollars ($25,000).
To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the Governmental Authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Except to the
extent Borrower has notified Bank in writing, Borrower is unaware of any claims
or adjustments proposed for any of Borrower's prior tax years which could result
in additional taxes becoming due and payable by Borrower in excess of Ten
Thousand Dollars ($10,000). Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.
5.10    Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely to refinance existing Indebtedness to Symyx, Inc., as working
capital and to fund its general business requirements and not for personal,
family, household or agricultural purposes.
5.11    Full Disclosure. No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
5.12    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower's knowledge or awareness, to
the “best of” Borrower's knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
6    AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
6.1    Government Compliance.
(a)    Maintain its and all its Subsidiaries' legal existence and good standing
in their respective jurisdictions of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on Borrower's business or operations.
Borrower shall comply, and have each Subsidiary comply, in all material
respects, with all laws, ordinances and regulations to which it is subject.
(b)    Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.
6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following:
(c)    Quarterly Financial Statements. At all times that Borrower is at or above
the Liquidity Threshold, as soon as available, but no later than forty-five (45)
days after the last day of each quarter, a company prepared consolidated balance




--------------------------------------------------------------------------------




sheet and income statement covering Borrower's consolidated operations for such
quarter certified by a Responsible Officer and in a form acceptable to Bank (the
“Quarterly Financial Statements”);
(d)    Monthly Financial Statements. At all times that Borrower is below the
Liquidity Threshold, as soon as available, but no later than thirty (30) days
after the last day of each month, a company prepared consolidated balance sheet
and income statement covering Borrower's consolidated operations for such month
certified by a Responsible Officer and in a form acceptable to Bank (the
“Monthly Financial Statements”);
(e)    Monthly/Quarterly Compliance Certificate. Within thirty (30) days after
the last day of each month (or quarter, as applicable) and together with the
Monthly Financial Statements (or Quarterly Financial Statements, as applicable),
a duly completed Compliance Certificate signed by a Responsible Officer;
(f)    Monthly Liquidity Certificate. Within thirty (30) days after the last day
of each month, a duly completed certificate showing Borrower's cash, Cash
Equivalents and other investments with maturities of fewer than 12 months
determined according to GAAP signed by a Responsible Officer and in a form
acceptable to Bank in Bank's reasonable discretion;
(g)    Annual Operating Budget and Financial Projections. Within forty-five (45)
days after the last day of each fiscal year of Borrower, third-party analyst
reports from at least two different analysts in regard to financial projections
for the following fiscal year;
(h)    Annual Audited Financial Statements. As soon as available, but no later
than one hundred eighty (180) days after the last day of Borrower's fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Bank in its
reasonable discretion and a duly completed Compliance Certificate signed by a
Responsible Officer;
(i)    Other Statements. Within five (5) Business Days of delivery, copies of
all material statements, reports and notices made available to Borrower's
security holders or to any holders of Subordinated Debt (in each case other than
any materials or information provided to such holder in its capacity as
management, counsel or board member of Borrower);
(j)    SEC Filings. Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower's website on the
Internet at Borrower's website address;
(k)    Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Three Hundred Thousand Dollars ($300,000) or
more; and
(l)    Other Financial Information. Other financial information reasonably
requested by Bank.
6.3    Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower's customary practices as they exist at the
Effective Date. Borrower must promptly notify Bank of all returns, recoveries,
disputes and claims that involve more than Three Hundred Thousand Dollars
($300,000).
6.4    Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof or as otherwise permitted under Section 5.9 hereof,
and shall deliver to Bank, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms.
6.5    Insurance.




--------------------------------------------------------------------------------




(a)    Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower's industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower. All
property policies shall have a lender's loss payable endorsement showing Bank as
lender loss payee. All liability policies shall show, or have endorsements
showing, Bank as an additional insured. Bank shall be named as lender loss payee
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral.
(b)    Proceeds payable under any property policy are, at Bank's option, payable
to Bank on account of the Obligations. Notwithstanding the foregoing, (a) so
long as no Event of Default has occurred and is continuing, Borrower shall have
the option of applying the proceeds of any casualty toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Bank has been
granted a first priority security interest, and (b) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of Bank, be payable to Bank on account of
the Obligations.
(c)    At Bank's request, Borrower shall deliver copies of insurance policies
along with certificates of insurance and evidence of all premium payments. For
the avoidance of doubt, providing Bank with a certificate of insurance shall be
sufficient evidence of premium payments having been paid for the periods covered
in such insurance certificate. Each provider of any such insurance required
under this Section 6.5 shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to Bank, that it will give
Bank thirty (30) days prior written notice before any such policy or policies
shall be materially altered or canceled. If Borrower fails to obtain insurance
as required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.5.
6.6    Operating Accounts.
(a)    Maintain its primary operating accounts with Bank and Bank's Affiliates,
including maintaining at all times a balance of not less than Ten Million
Dollars ($10,000,000) in securities accounts maintained with Bank and Bank's
Affiliates.
(b)    Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank's Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank's Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank or upon the payment in
full in cash of all Obligations (other than inchoate indemnity obligations). The
provisions of the previous sentence shall not apply to (a) deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower's employees and identified to Bank by
Borrower as such or (b) accounts securing Letters of Credit permitted hereunder.
6.7    Financial Covenants. Maintain at all times that Borrower is below the
Liquidity Threshold, to be measured as of the last day of each month, on a
consolidated basis with respect to Borrower and its Subsidiaries:
(a)    Adjusted Quick Ratio. A ratio of Quick Assets to Current Liabilities of
at least 1.5 to 1.0.
6.8    Protection of Intellectual Property Rights.
(a)    (i) Protect, defend and maintain the validity and enforceability of its
material Intellectual Property; (ii) promptly advise Bank in writing of material
infringements or any other event that could reasonably be expected to materially
and adversely affect the value of its Intellectual Property material to its
business; and (iii) not allow any Intellectual Property material to Borrower's
business to be abandoned, forfeited or dedicated to the public without Bank's
written consent provided that nothing in this section shall prevent Borrower
from electing to not pursue the prosecution of a patent application based on
Borrower's business determination with respect to such patent application.
(b)    Simultaneous with Borrower's delivery of Compliance Certificates under
Section 6.2(c), provide written notice to Bank of any Restricted Licenses (other
than over-the-counter software that is commercially available to the public or
Restricted Licenses with respect to which Borrower has already provided written
notice to Bank) entered into by Borrower or




--------------------------------------------------------------------------------




under which Borrower is bound. Borrower shall take such commercially reasonable
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank's rights and remedies under this
Agreement and the other Loan Documents.
6.9    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
6.10    Access to Collateral; Books and Records. Allow Bank, or its agents, at
reasonable times, on three (3) Business Days' notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower's Books. Such inspections or audits shall
be conducted no more often than once every twelve (12) months unless an Event of
Default has occurred and is continuing in which case such inspections and audits
shall occur as often as Bank shall determine is necessary. The foregoing
inspections and audits shall be at Borrower's expense, and the charge for each
such audit shall be the lesser of (a) $850 per person per day (or such higher
amount as shall represent Bank's then-current standard charge for the same),
plus reasonable out-of-pocket expenses or (b) Five Thousand Dollars ($5,000) per
audit. In the event Borrower and Bank schedule an audit more than ten (10) days
in advance, and Borrower cancels or seeks to reschedule the audit with less than
ten (10) days written notice to Bank, then (without limiting any of Bank's
rights or remedies), Borrower shall pay Bank a fee of $1,000 plus any
out-of-pocket expenses incurred by Bank to compensate Bank for the anticipated
costs and expenses of the cancellation or rescheduling.
6.11    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower or any Guarantor forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Effective Date, Borrower
and such Guarantor shall (a) cause such new Subsidiary (if a Domestic
Subsidiary) to provide to Bank a Guaranty, (b) provide to Bank appropriate
certificates and powers and financing statements, pledging all of the direct or
beneficial ownership interest in such new Domestic Subsidiary, in form and
substance satisfactory to Bank in Bank's reasonable discretion, and (c) provide
to Bank all other documentation in form and substance satisfactory to Bank in
Bank's reasonable discretion, which in its reasonable opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Any document, agreement, or instrument executed or issued
pursuant to this Section 6.11 shall be a Loan Document.
6.12    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank's Lien in the
Collateral or to effect the purposes of this Agreement.
7    NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank's prior written consent:
7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn‑out or obsolete
Equipment that is, in the reasonable judgment of Borrower or such Subsidiary, no
longer economically practicable to maintain or useful in the ordinary course of
business of Borrower or such Subsidiary; (c) consisting of Permitted Liens and
Permitted Investments; (d) consisting of the sale or issuance of any stock of
Borrower permitted under Section 7.2 of this Agreement; (e) consisting of
Borrower's use or transfer of money or Cash Equivalents (i) in the ordinary
course of its business for the payment of ordinary course business expenses in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents or (ii) in connection with transactions expressly and specifically
permitted under this Agreement; and (f) of licenses for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business (other than
licenses that could result in a legal transfer of title of the licensed
property).
7.2    Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) fail to provide notice to Bank of any Key Person departing from or
ceasing to be employed by Borrower within five (5) Business Days after his or
her departure from Borrower; or (ii) permit or suffer any Change in Control.




--------------------------------------------------------------------------------




Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Fifty Thousand
Dollars ($50,000) in Borrower's assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of Fifty
Thousand Dollars ($50,000) to a bailee at a location other than to a bailee and
at a location already disclosed in the Perfection Certificate, (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization. If Borrower intends to deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Three Hundred Fifty Thousand Dollars ($350,000) to a bailee, and Bank and such
bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Borrower intends to deliver the Collateral,
then Borrower shall use commercially reasonable efforts to have such bailee
execute and deliver a bailee agreement in form and substance satisfactory to
Bank in Bank's reasonable discretion.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any Person, or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of a Person, except for the following which shall be permitted so long
as no Event of Default has occurred and is continuing or would result from such
action during the term of this Agreement:
(a)    any Subsidiary may merge or consolidate with (i) Borrower provided that
Borrower is the surviving entity, and (ii) one or more other Subsidiaries; and


(b)    Borrower or any Subsidiary may acquire, all or substantially all of the
capital stock or property of another Subsidiary.
(c)     Borrower or any Subsidiary may acquire all or substantially all of the
assets or equity interests (by purchase, merger or otherwise) of another Person
or division of another Person (a “Permitted Acquisition”) so long as (A) Bank
shall receive at least twenty (20) days' prior written notice of such Permitted
Acquisition, which notice shall include a reasonably detailed description of
such Permitted Acquisition; (B) such Permitted Acquisition shall only involve
assets located in the United States and comprising a business, or those assets
of a business, of the type engaged in by the Borrower and its Subsidiaries as of
the date hereof (or any business reasonably related or ancillary thereto or a
reasonable extension thereof, as determined in good faith by the board of
directors); (C) Borrower is the surviving legal entity; (D) no additional
Indebtedness or liabilities shall be incurred, assumed or otherwise be reflected
on a consolidated balance sheet of the Borrower and target after giving effect
to such Permitted Acquisition, except unsecured Subordinated Debt with respect
to which no payments are permitted until the latter of the Maturity Date or
payment in full of the Obligations; provided, that before and after giving
effect to such Permitted Acquisition the Borrower is in pro forma compliance
with each covenant set forth in Section 6.7 hereof;  (E) the sum of all
consideration shall not exceed Five Million Dollars ($5,000,000) in the
aggregate per twelve-month period; and (F) Borrower shall have complied with
Section 6.11 in regard to any new Subsidiary that results from such Permitted
Acquisition.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower's or any Subsidiary's
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6(b) hereof.
7.7    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock;
provided that (i) Borrower may convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof; (ii) Borrower may pay dividends solely in common
stock; and (iii) Borrower may repurchase the stock of former employees,
directors, officers or consultants pursuant to stock repurchase agreements so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided that the
aggregate amount of all such repurchases does not exceed Two Hundred Fifty
Thousand




--------------------------------------------------------------------------------




Dollars ($250,000) per twelve month period; or (b) directly or indirectly make
any Investment (including, without limitation, by the formation of any
Subsidiary) other than Permitted Investments, or permit any of its Subsidiaries
to do so.
7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower's business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm's length transaction with a non-affiliated Person other than
equity investments or Subordinated Debt.
7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.
7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction, as defined in ERISA, from
occurring, or (c) comply with the Federal Fair Labor Standards Act, the failure
of any of the conditions described in clauses (a) through (c) which could
reasonably be expected to have a material adverse effect on Borrower's business;
or violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower's business, or permit any
of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
8    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment specified under clause (b) hereunder is not an Event of Default
(but no Credit Extension will be made during the cure period);
8.2    Covenant Default.
(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, 6.8(b), 6.10, or 6.11 or violates any covenant in Section 7; or
(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
8.3    Material Adverse Change. A Material Adverse Change occurs;
8.4    Attachment; Levy; Restraint on Business.
(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) in excess of Two Hundred Fifty Thousand Dollars ($250,000), or




--------------------------------------------------------------------------------




(ii) a notice of lien or levy is filed against any of Borrower's assets by any
Governmental Authority, and the same under subclauses (i) and (ii) hereof are
not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any ten (10) day cure period; or
(b) (i) any material portion of Borrower's assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;
8.5    Insolvency (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
8.6    Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of Five Hundred Dollars ($500,000); or (b) any breach or default by
Borrower or Guarantor, the result of which could have a material adverse effect
on Borrower's or any Guarantor's business;
8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders, or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Five Hundred Dollars ($500,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order, or decree);
8.8    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement, when taken as a whole, is incorrect in any material respect when
made;
8.9    Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect other than pursuant to the terms therein,
any Person (other than Bank) shall be in breach thereof or contest in any manner
the validity or enforceability thereof or deny that it has any further liability
or obligation thereunder, or the Obligations shall for any reason be
subordinated or shall not have the priority contemplated by this Agreement or
the applicable subordination or intercreditor agreement;
8.10    Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8 occurs with
respect to any Guarantor other than the dissolution of any immaterial Subsidiary
into Borrower or another Subsidiary of Borrower; or (d) the liquidation, winding
up, or termination of existence of any Guarantor; or
8.11    Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clauses (a) and (b) above, and such decision or such revocation, rescission,
suspension, modification or non-renewal causes, or could reasonably be expected
to cause, a Material Adverse Change.
9    BANK'S RIGHTS AND REMEDIES
9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:




--------------------------------------------------------------------------------




(a)    declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
(b)    stop advancing money or extending credit for Borrower's benefit under
this Agreement or under any other agreement between Borrower and Bank;
(c)    for any Letters of Credit, demand that Borrower (i) deposit cash with
Bank in an amount equal to (x) if such Letters of Credit are denominated in
Dollars, then at least one hundred five percent (105.0%); and (y) if such
Letters of Credit are denominated in a Foreign Currency, then at least one
hundred ten percent (110.0%), of the Dollar Equivalent of the aggregate face
amount of all Letters of Credit remaining undrawn (plus all interest, fees, and
costs due or to become due in connection therewith (as estimated by Bank in its
good faith business judgment)), to secure all of the Obligations relating to
such Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;
(d)    terminate any FX Contracts;
(e)    verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing Borrower money of Bank's
security interest in such funds;
(f)    make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral;
(g)    apply to the Obligations (i) any balances and deposits of Borrower it
holds, or (ii) any amount held by Bank owing to or for the credit or the account
of Borrower;
(h)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Except to the extent
expressly prohibited by the terms of Borrower's existing contracts, licenses and
other agreements with third parties (“Existing Contracts”) and provided such
Existing Contracts permit Borrower to do so without incurring a financial
liability, Bank is hereby granted a non-exclusive, royalty-free license or other
right to use, without charge, Borrower's labels, Patents, Copyrights, mask
works, rights of use of any name, trade secrets, trade names, Trademarks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Bank's exercise of its rights under this Section, Borrower's
rights under all licenses and all franchise agreements inure to Bank's benefit;
(i)    place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
(j)    demand and receive possession of Borrower's Books; and
(k)    exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower's name on any
checks or other forms of payment or security; (b) sign Borrower's name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Borrower's insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Bank or a third party as the Code permits. Borrower hereby appoints Bank
as its lawful attorney-in-fact to sign Borrower's name on any documents
necessary to perfect or continue the perfection of Bank's security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Bank is under no further obligation to make Credit Extensions
hereunder. Bank's foregoing appointment as Borrower's attorney in fact, and all
of Bank's




--------------------------------------------------------------------------------




rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Bank's obligation to provide Credit Extensions terminates.
9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank's waiver of any Event of Default.
9.4    Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.
9.5    Bank's Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.
9.6    No Waiver; Remedies Cumulative. Bank's failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank's rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank's exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank's waiver of
any Event of Default is not a continuing waiver. Bank's delay in exercising any
remedy is not a waiver, election, or acquiescence.
9.7    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
10    NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.




--------------------------------------------------------------------------------




If to Borrower:    Intermolecular, Inc.
3011 North First Street
San Jose, CA 95134
Attn: Peter Eidelman, CFO
Email: peidelman@Intermolecular.com
Website URL: www.intermolecular.com
With copies to:        Patrick Pohlen
Latham & Watkins LLP
140 Scott Drive
Menlo Park, CA 94025
Email: patrick.pohlen@lw.com
    
Haim Zaltzman
Latham & Watkins LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
Email: haim.zaltzman@lw.com
If to Bank:    Silicon Valley Bank
2400 Hanover Street
Palo Alto, CA 94304
Attn: Megan Willard
Fax: (650) 494-1377
Email:  mwillard@svb.com
    
11    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower and Bank hereby waive personal
service of the summons, complaints, and other process issued in such action or
suit and agrees that service of such summons, complaints, and other process may
be made by registered or certified mail addressed to Borrower or Bank at the
respective address set forth in, or subsequently provided by Borrower or Bank in
accordance with, Section 10 of this Agreement and that service so made shall be
deemed completed upon the earlier to occur of Borrower's or Bank's actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES' AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara




--------------------------------------------------------------------------------




County, California; and the parties hereby submit to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Santa Clara County, California
Superior Court for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to
discovery which shall be conducted in the same manner as it would be before a
court under the rules of discovery applicable to judicial proceedings. The
private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court
judge. The parties agree that the selected or appointed private judge shall have
the power to decide all issues in the action or proceeding, whether of fact or
of law, and shall report a statement of decision thereon pursuant to California
Code of Civil Procedure § 644(a). Nothing in this paragraph shall limit the
right of any party at any time to exercise self-help remedies, foreclose against
collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation, and
enforceability of this paragraph.
This Section 11 shall survive the termination of this Agreement.
12    GENERAL PROVISIONS
12.1    Termination Prior to Revolving Line Maturity Date; Survival. All
covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations) have been satisfied. So
long as Borrower has satisfied the Obligations (other than inchoate indemnity
obligations, any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date by prior written notice from Borrower to Bank and payment by
Borrower of all outstanding Obligations (other than inchoate indemnity
obligations), including any amounts owed under Section 2.3(b). Those obligations
that are expressly specified in this Agreement as surviving this Agreement's
termination shall continue to survive notwithstanding this Agreement's
termination.
12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank's prior written
consent (which may be granted or withheld in Bank's discretion). Unless an Event
of Default has occurred and is continuing, Bank shall only assign any interest
in the Loan Documents to any Eligible Assignee. For purposes hereof, an
“Eligible Assignee” is (a) any bank organized under the Federal Reserve System,
or (b) any commercial bank, insurance company, investment or mutual fund or
other entity that is an “accredited investor” (as defined in Regulation D under
the Securities Act) and which extends credit or buys loans as one of its
businesses and is not a competitor of Borrower; provided that neither the
Borrower nor any Affiliate of the Borrower shall be an Eligible Assignee.
12.3    Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower contemplated by the Loan Documents
(including reasonable attorneys' fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person's gross negligence or willful
misconduct.
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.




--------------------------------------------------------------------------------




12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.
12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
12.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
12.9    Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank's
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, that any
prospective transferee or purchaser shall have entered into an agreement
containing provisions substantially the same as those in this Section); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank's regulators
or as otherwise required in connection with Bank's examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein.  Confidential information does not
include information that is either: (i) in the public domain or in Bank's
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.
Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower.  The provisions of the immediately preceding
sentence shall survive termination of this Agreement.
12.10    Attorneys' Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys' fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
12.11    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.12    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
12.13    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.14    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm's-length contract.
12.15    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective




--------------------------------------------------------------------------------




permitted successors and assigns; (b) relieve or discharge the obligation or
liability of any person not an express party to this Agreement; or (c) give any
person not an express party to this Agreement any right of subrogation or action
against any party to this Agreement.
13    DEFINITIONS
13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person's senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person's managers and members.
“Agreement” is defined in the preamble hereof.
“Bank” is defined in the preamble hereof.
“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys' fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank's various
agreements related thereto (each, a “Bank Services Agreement”).
“Borrower” is defined in the preamble hereof.
“Borrower's Books” are all Borrower's books and records including ledgers,
federal and state tax returns, records regarding Borrower's assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Borrower, representing forty-nine percent (49%) or
more of the combined voting power of Borrower's then outstanding securities; (b)
during any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of not less than two-thirds of the directors
then still in office who




--------------------------------------------------------------------------------




either were directions at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office.
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank's Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co‑made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Conversion” is defined in Section 2.1.2(a).
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, Term Loan, or any other extension of credit
by Bank for Borrower's benefit under this Agreement.


“Current Liabilities” are all outstanding and owed obligations and liabilities
of Borrower to Bank, plus, without duplication, the aggregate amount of
Borrower's Total Liabilities that mature within one (1) year.
“Default Rate” is defined in Section 2.2(b).
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number *******____, maintained by Borrower with Bank.




--------------------------------------------------------------------------------




“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia, but
excluding any Subsidiary whose sole purpose is a holding company for a Foreign
Subsidiary.
“Effective Date” is defined in the preamble hereof.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is any Person providing a Guaranty in favor of Bank.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.




--------------------------------------------------------------------------------




“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means, with respect to any Person, all of such Person's
right, title, and interest in and to the following:
(a)its Copyrights, Trademarks and Patents;
(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
(c)any and all source code;
(d)any and all design rights which may be available to such Person;
(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower's custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Key Person” is each of Borrower's (a) Chief Executive Officer, who is David
Lazovsky as of the Effective Date, (b) Chief Financial Officer, who is Peter
Eidelman as of the Effective Date, and (c) Chief Technology Officer, who is Tony
Chiang as of the Effective Date.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Liquidity Threshold” means that the sum of Borrower's (i) unrestricted cash,
(ii) Cash Equivalents and (iii) other investments with maturities of fewer than
12 months determined according to GAAP, in each case limited to amounts located
in the United States, is equal to or greater than Sixty Million Dollars
($60,000,000).
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, any
Bank Services Agreement, the Stock Pledge Agreement, any subordination
agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement by Borrower and/or any
Guarantor with or for the benefit of Bank in connection with this Agreement or
Bank Services, all as amended, restated, or otherwise modified.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank's Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations. In determining whether
a “Material Adverse Change” has occurred under clause (b) or (c) above, Bank's
primary, though not sole, consideration will be whether Borrower has or will
have sufficient cash resources to repay the Obligations as and when due.
“Monthly Financial Statements” is defined in Section 6.2(b).




--------------------------------------------------------------------------------




“Obligations” are Borrower's obligation to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and the performance of Borrower's duties under the Loan Documents.
“Operating Documents” are, for any Person, such Person's formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person's
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment/Advance Form” is that certain form attached hereto as Exhibit B.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Indebtedness” is:
(a)    Borrower's Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b)    Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
(c)    Subordinated Debt;
(d)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
(e)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(f)    Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;
(g)    letters of credit issued by any Person other than Bank in an aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000); and
(h)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:
(a)    Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;
(b)    Investments consisting of Cash Equivalents;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    Investments consisting of deposit accounts in which Bank has a perfected
security interest;
(e)    Investments accepted in connection with Transfers permitted by Section
7.1;
(f)    Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;
(g)    Investments (i) by Borrower in Subsidiaries not to exceed One Million
Dollars ($1,000,000) in the aggregate in any twelve (12) month period and
(ii) by Subsidiaries in other Subsidiaries or in Borrower;




--------------------------------------------------------------------------------




(h)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower's Board of Directors;
(i)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(j)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (j) shall not
apply to Investments of Borrower in any Subsidiary; and
(k)    Joint ventures or strategic alliances in the ordinary course of
Borrower's business consisting of licenses permitted under Section 7.1, the
development of technology or the providing of technical support, provided that
any cash investments by Borrower do not exceed One Million Dollars ($1,000,000)
in the aggregate in any twelve month period.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c)    purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Hundred Thousand Dollars ($100,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
(d)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two Hundred Fifty Thousand Dollars ($250,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
(e)    Liens to secure payment of workers' compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
(g)    leases or subleases of real property granted in the ordinary course of
Borrower's business (or, if referring to another Person, in the ordinary course
of such Person's business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower's business (or, if referring to another Person,
in the ordinary course of such Person's business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
(h)    licenses permitted under Section 7.1;
(i)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
(j)    Liens in favor of other financial institutions arising in connection with
Borrower's deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts; and




--------------------------------------------------------------------------------




(k)    Liens on cash collateral in an amount not to exceed 100% of the Dollar
Equivalent of the aggregate face amount of all letters of credit permitted under
clause (g) of “Permitted Indebtedness”.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prepayment Fee” shall be an amount equal to one-quarter of one percent (0.25%)
of the outstanding principal balance of the Term Loan if the Term Loan is
outstanding one (1) year or less.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).
“Quarterly Financial Statements” is defined in Section 6.2(a).
“Quick Assets” is, on any date, Borrower's and its Subsidiaries' consolidated
unrestricted cash and Cash Equivalents located in the United States, net
accounts receivable (as included in Borrower's financial statements, which
reflects billed and unbilled accounts receivable less any reserves therefore),
and investments with maturities of fewer than 12 months determined according to
GAAP that are located in the United States.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower's interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank's right to sell any Collateral.
“Revolving Line” is an aggregate principal amount equal to Twenty-Six Million
Five Hundred Thousand Dollars ($26,500,000).
“Revolving Line Maturity Date” is November 30, 2013.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Stock Pledge Agreement” is that certain Stock Pledge Agreement executed and
delivered by Borrower to Bank dated as of the Effective Date.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower's now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such




--------------------------------------------------------------------------------




corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower.
“Term Loan” is defined in Section 2.1.2(a).
“Term Loan Maturity Date” is the date which is thirty-six (36) months from the
Conversion, but no later than November 30, 2016.
“Term Loan Payment” is defined in Section 2.1.2(b).
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower's consolidated balance sheet, including
all Indebtedness.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
[Signature page follows.]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:
INTERMOLECULAR, INC.


By_________________________________________
 
Name:______________________________________
 
Title:_______________________________________


BANK:
SILICON VALLEY BANK


By________________________________________


 
Name:_____________________________________


 




--------------------------------------------------------------------------------




Title:______________________________________






























































































--------------------------------------------------------------------------------




EXHIBIT A - COLLATERAL DESCRIPTION




The Collateral consists of all of Borrower's right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
all Borrower's Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include: (a) more than
65% of the presently existing and hereafter arising issued and outstanding
shares of capital stock owned by Borrower of any Foreign Subsidiary which shares
entitle the holder thereof to vote for directors or any other matter; (b) any
interest of Borrower as a lessee or sublessee under a real property lease; (c)
rights held under a license that are not assignable by their terms without the
consent of the licensor thereof (but only to the extent such transfer is
unenforceable under applicable law); (d) any interest of Borrower as a lessee
under an Equipment lease if Borrower is prohibited by the terms of such lease
from granting a security interest in such lease or under which such an
assignment or Lien would cause a default to occur under such lease; provided,
however, that upon termination of such prohibition, such interest shall
immediately become Collateral without any action by Borrower or Bank; or (e) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Bank's security interest in such Accounts and such other property of Borrower
that are proceeds of the Intellectual Property.


























































EXHIBIT B - LOAN PAYMENT/ADVANCE REQUEST FORM




--------------------------------------------------------------------------------






DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME


Fax To: (650) 494-1377    Date: _____________________



--------------------------------------------------------------------------------



LOAN PAYMENT:
INTERMOLECULAR, INC.


From Account #________________________________    To Account
#__________________________________________________
(Deposit Account #)                        (Loan Account #)
Principal $____________________________________    and/or Interest
$________________________________________________


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



LOAN ADVANCE:


Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.


From Account #________________________________    To Account
#__________________________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Advance $___________________________


All Borrower's representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:


Authorized Signature:        Phone Number:     
Print Name/Title:     



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



OUTGOING WIRE REQUEST:
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, Pacific Time


Beneficiary Name: _____________________________        Amount of Wire: $    
Beneficiary Bank: ______________________________        Account Number:     
City and State:     


Beneficiary Bank Transit (ABA) #:         Beneficiary Bank Code (Swift, Sort,
Chip, etc.):     
(For International Wire Only)


Intermediary Bank:         Transit (ABA) #:     
For Further Credit to:     


Special Instruction:     






--------------------------------------------------------------------------------




By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).


Authorized Signature: ___________________________    2nd Signature (if
required): _______________________________________
Print Name/Title: ______________________________    Print Name/Title:
______________________________________________
Telephone #:                 Telephone #:     

--------------------------------------------------------------------------------

























































































































--------------------------------------------------------------------------------






EXHIBIT C


COMPLIANCE CERTIFICATE




TO:    SILICON VALLEY BANK                        Date:                 
FROM: INTERMOLECULAR, INC.


The undersigned authorized officer of Intermolecular, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”):
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
Quarterly financial statements with
Compliance Certificate
Quarterly within 45 days (when above Liquidity Threshold)
Yes No
Monthly financial statements with
Compliance Certificate
Monthly within 30 days (when below Liquidity Threshold)
Yes No
Annual financial statement (CPA Audited) + CC
FYE within 180 days
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
Monthly Certificate of cash, Cash Equivalents and short-term investments
Monthly within 30 days
Yes No
At least two analyst reports in regard to financial projections
Within 45 days after FYE
Yes No



Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain on a Monthly Basis:
 
 
 
Minimum Adjusted Quick Ratio*
1.50:1.00
_____:1.00
Yes No



* To be tested only when Borrower's domestic unrestricted cash, Cash Equivalents
and short-term investments total less than $60,000,000.


[Continued on following page.]
    








--------------------------------------------------------------------------------




The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


Attached is a summary of any Restricted Licenses (other than over-the-counter
software that is commercially available to the public or Restricted Licenses
with respect to which Borrower has already provided written notice to Bank)
entered into by Borrower or under which Borrower is bound.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)


---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------




Intermolecular, Inc.




By:    
Name:    
Title:    
BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No





































































--------------------------------------------------------------------------------






Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.
Adjusted Quick Ratio (Section 6.7(a)) * To be tested only when Borrower's
domestic unrestricted cash, Cash Equivalents and short-term investments total
less than $60,000,000.

Required:    _____:1.00


Actual:




A.
Aggregate value of the unrestricted cash and Cash Equivalents of Borrower and
its Subsidiaries located in the United States


$   
B.
Aggregate value of the net accounts receivable of Borrower and its Subsidiaries
$   
C.
Aggregate value of the Investments with maturities of fewer than 12 months
of Borrower and its Subsidiaries located in the United States


$   
D.
Quick Assets (the sum of lines A through C)
$   
E.
Aggregate value of Obligations to Bank
$   
F.
Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower's consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line E above that matures within
one (1) year


$   


G.
Current Liabilities (the sum of lines E and F)
$   
H.
Adjusted Quick Ratio (line D divided by line G)
 



Is line H equal to or greater than 1.50:1:00?


  No, not in compliance                          Yes, in compliance


















































--------------------------------------------------------------------------------








EXHIBIT D


BORROWING RESOLUTIONS






[see attached]


























































